PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/251,627
Filing Date: 18 Jan 2019
Appellant(s): KNIBBELER et al.



__________________
Kenneth D. Springer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/17/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/8/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Initially, the modification of Wilson in view of Miller mapped in the rejection of the 7/8/21 Office Action (hereinafter OA) is summarized as follows.  Wilson discloses a system including a display management unit which receives an image/video signal, including an encoded image comprising pixel luminance values and a target display reference indicating the dynamic (or luminance) range of the display device for which the image is encoded, e.g. OA, pages 5-7.  As noted on pages 6-7 of the OA, Wilson and Appellant’s claims use conflicting terminology.  Wilson uses “source” and Appellant’s claims use “target” to refer to the display device/reference for which the received video content was encoded.  Wilson uses “target” and Appellant’s disclosure uses e.g. “display on which the image is rendered” to refer to the display device for which the modified video content is being modified for display on.  As such, the rejection uses source/target to refer to the received video signal content/characteristics, and target/rendered to refer to the output video signal content/characteristics.  Wilson further describes using a dynamic range processor or circuit to generate an output image by 
While Wilson teaches that the metadata includes explicit characteristics of the source/target display, Wilson does not explicitly mention the metadata indicating an Electro Optical Transfer Function (EOTF) for the source/target display.  However, Miller describes an analogous EDR/HDR video encoding system (note: Miller uses the terms EDR and SDR which are analogous to the more commonly used terms HDR and LDR, i.e. an extended/high range and standard/low range, respectively), which generates a backwards compatible encoded video that can be decoded by legacy SDR/LDR compatible systems, and further that Miller’s encoder includes metadata describing the parameters and/or functions that can be used to transform the SDR/LDR encoded pixel values back to the original EDR/HDR image, e.g. OA, pages 8-12.  Further, Miller also teaches that the EOTF is used to transform encoded pixel luma code values into luminance values, where the highest luminance value corresponds to the highest luma code, and one of ordinary skill in the art would have found it implicit that the highest luminance value could be above 2000 nits, e.g. OA, pages 12-13.  Finally, when Wilson’s system decodes the pixel values encoded by Miller’s encoder, the dynamic transform function would have a shape that is dependent on the received metadata describing the parameters and/or functions and/or decodings to be used in decoding the pixel values, e.g. OA, pages 13-14.
It is additionally noted that Appellant’s encoder embodiments corresponding to the decoding embodiment(s) of independent claim 1 are addressed with an analogous mapping, e.g. OA, pages 21-22, are substantially analogous to the mapping of the 

(2) (b) Response to Appellant’s Argument Sections I-V	
Appellant alleges on pages 24-26 of the 11/17/21 Appeal Brief (hereinafter Brief) that there is a distinction between the metadata describing the characteristics of the source video data and Appellant’s claimed target display reference because they “do not inherently tell one about the display device/reference for which the received content was encoded”.  On the contrary, this is exactly what the characteristics are, i.e. the characteristics for a display which the received video has been encoded for, the characteristics describing a luminance range as well as other characteristics.  Appellant’s remarks, discussed further below, do not identify any quantifiable distinction between being a video being encoded for a target/reference display, and a video being encoded for display using a target set of display characteristics, and further, are contradicted by Wilson, paragraph 75, which confirms that the characteristics of the display are of a device for which the input signal was created, i.e. “control block 52 may determine that the destination device has the ability to reproduce a wider gamut and/or greater dynamic range than the device that the input signal was created for.”  That is, contrary to Appellant’s discussion of Wilson’s paragraphs 57-59 on page 25 of the Brief asserting a distinction between the video signal and the display reference, all that is actually required of the claim is the transmission of reference information describing the display for which the received video is encoded, including the dynamic range thereof, actual existing display device as a basis for the target display reference, but simply require an indication of a dynamic range of a target display device for which the image was encoded.  Therefore, this argument cannot be persuasive because the claims do not require consideration of any particular display device, per se, but rather reference information indicative of parameters of a display for which the video was encoded, which is taught by Wilson.
It is additionally noted that a similar argument was addressed in the parent application 14/346765 11/26/18 PTAB Decision (hereinafter Decision), pages 7-9, although with respect to a different prior art reference than the Wilson reference applied in the rejections of the OA.  Specifically, Decision, page 8, paragraph 3, notes the Appellant’s argument that pixel data specifying a dynamic range is not “encoded for display on any actual physical display as its target”, and further indicates that “Appellants construe the claim requirement of a “first target display” as requiring an actual physical display”.  The Decision goes on to indicate agreement with the examiner that “Appellants[‘] limitations do not require or mention an ‘actual physical display,’ or otherwise recite any limitation with respect to an actual physical display on which the image is to be displayed”, and that “if the pixel data of an image specifies a dynamic range, then it follows that the image is encoded for a display compatible with that range”.  Although the Decision is addressing a different rejection mapping a different reference to similar, but different, claim limitations, the underlying issue appears to be 
Appellant asserts, Brief, pages 24-25, that in Wilson “the source video signal may exhibit a different dynamic range with respect to the dynamic range of a display for which the source video … is encoded”.  However, the claims have no limitations regarding what portion of the dynamic range is actually utilized, i.e. “exhibit[ed]” in the encoded images, i.e. a video of a dark scene would be unlikely to include many pixels having luminance values at the high end of the dynamic range for which pixels of the video are encoded.  That is, in Wilson’s system a source video depicting a generally dark scene could be encoded for a low dynamic range display and transformed to match the dynamic range for a high dynamic range display while still preserving the creative intent of the video, as explained by Wilson, e.g. paragraphs 5-18, 49, 61.  Whether the source video signal utilizes the full scope of the dynamic range for which the source video was encoded is a distinct issue from the dynamic range, per se, for which the source video was encoded.  Therefore, Appellant’s argument that the source video uses a reduced dynamic range, i.e. “may exhibit a different dynamic range with respect to the dynamic range of a display for which the source video … is encoded” is irrelevant, as the claims do not address the exhibited dynamic range, and Wilson does not suggest that the dynamic range received for the source video is the “exhibited” range, but rather, the actual dynamic range.

First, Appellant’s argument of pages 26-27 is, at best, a semantic distinction, i.e. Appellant argues that because Wilson does not refer to a “source display device”, per se, Wilson cannot teach the claimed display reference.  However, as discussed above, Wilson’s received metadata describing the characteristics of a display on which the video can be displayed are equivalent to the characteristics for a display which the received video has been encoded.  Further, as discussed above, Wilson, paragraph 75 confirms that the characteristics of the display are of a device for which the input signal was created, i.e. “control block 52 may determine that the destination device has the ability to reproduce a wider gamut and/or greater dynamic range than the device that the input signal was created for.”  While Appellant’s arguments do mention paragraph 75, Appellant’s remarks do not address paragraph 75 with respect to Appellant’s assertion that paragraph 73 must be interpreted as only receiving luminance range characteristics of destination devices.  Therefore, Appellant’s semantic argument cannot be considered persuasive.
Second, Appellant’s further remarks, pages 27-29 of the Brief, argue that Wilson’s metadata does not include an EOTF of the source/target display device, based on a discussion of FIG V of the Background section of the Brief.  However, with respect to the claim limitation requiring that the metadata includes an EOTF of the source/target display device, the rejection maps the modification of Wilson in view of Miller, e.g. OA, 
Appellant similarly argues on pages 29-31 of the Brief that the EOTF is not part of the characteristics communicated by the metadata in Wilson, and then asserts that Miller is not cited for these features, even though, as noted in the preceding paragraph, the combination of Wilson and Miller is mapped to said limitation, contradicting this argument.  
Appellant additionally emphasizes that the EOTF relates the luma codes to absolute luminances, and asserts a supposed distinction from Miller, on pages 31-33 of the Brief.  However, Appellant’s remarks are contradicted by Miller’s disclosure, e.g. paragraphs 45-47, where the encoding function generates SDR code values from input luminance values ranging between 0 and the value PeakLinear, where the luminance values are measured in cd/m2.  When the decoding is performed by Wilson’s system on the encoded SDR luma codes, e.g. code values between 0-255 for an 8-bit signal, the inverse of the encoding function is applied as taught by Miller, e.g. paragraph 47, thereby converting the encoded luma code values back to the original EDR input luminance value, i.e. absolute luminance values.  Appellant’s commentary on pages 32-33 asserting a hypothetical prior art mapping being applied is explicitly contradicted by Miller’s actual disclosure of providing the parameters/functions in the metadata for used 
Appellant asserts that “Miller teaches that one can have a few different fixed coding functions”.  Contrary to Appellant’s assertion, Miller, paragraph 45, teaches support for any number of coding functions, i.e. in addition to predefined lookup tables, there is support for programmed processor generation of code values, and predetermined formulas which may have parameters changeable in response to control data, i.e. Miller supports predefined mappings, predefined functions, as well as programming a processor to apply any other function.  Appellant further asserts that this is not specific to any target display device, however, as discussed above, Wilson teaches that the received parameters are describing the source/target display device, as in paragraphs 73, 75, and in the combined system, Miller’s EDR encoded video includes the claimed EOTF function transmitted in metadata therewith, as in paragraphs 45-47, such that Wilson’s system receives parameters describing the EOTF function for the source/target display device, as claimed.  Therefore, Appellant’s assertion cannot be considered persuasive.
unmodified system receives the metadata including characteristics of the source/target display, and the unmodified system optimizes the mappings according to the explicitly communicated characteristics.  As noted on OA, pages 10-11, Miller describes an EDR encoded video which includes metadata describing an EOTF to be used in decoding the video signal, as well as that Wilson’s system is intended to be able to accept all types of video for processing.  Appellant’s remarks do not explain what conjecture or impermissible hindsight reasoning is required to conclude that Wilson’s system, receiving a video encoded using Miller’s EDR encoding, would optimize the modification of the video signal based on the metadata (which is a feature of Wilson’s unmodified system), including based on the EOTF which Miller includes as metadata for use in a decoding operation, corresponding to the explicitly communicated characteristics that Wilson teaches the unmodified system uses in performing its optimization of the modification of the video signal.  The only modification being performed is that the video signal received by Wilson’s system is encoded using Miller’s EDR encoder, with Wilson’s system otherwise operating the same as it would for any other type of video encoding, i.e. using the characteristics communicated in the metadata to optimize the modification of the video.  Additionally, Appellant’s remarks do not identify any error in the reasoning of the “conjecture”, and instead just asserts some supposed failure to reasonably articulate how the combination of references would work, i.e. “says many things in one sentence, therefore side-stepping the intellectual endeavors needed to justify the real proposed modifications of Wilson”, “this 
Appellant’s remarks, pages 36-37 discuss color gamut range, although it is not apparent how this relates to the limitations of claim 1.  Appellant’s assertion that there is a difference between video data received in a broad color gamut and a display reference indicative of a dynamic range of the displace device for which the image was encoded.  As one of ordinary skill in the art would know, color gamut describes a range of colors, where as luminance range, also commonly referred to as a dynamic range, measures brightness.  Wilson, in paragraph 75, discussed above, teaches that the dynamic range of the device for which the source video was encoded is what is compared to the dynamic range of the device for which the output image is generated by the control block discussed in paragraph 73 cited by Appellant.  Therefore, while the difference asserted by Appellant on page 36 is accurate, it does not contradict the mapping of the rejection, which relies on Wilson’s consideration of the dynamic range of the device for which the source video was created, which can be received as part of the metadata included with the video.
Appellant “traverses the citation to the The Wikipedia Article” on page 43 of the Brief.  The rejection of claims 21, 25, 33, and 37, does not actually rely on Wikipedia for 

(2) (c) Response to the “Response to Response to Arguments” section
	Appellants first response to arguments provides an expanded explanation of why Appellant believes there is a “distinction between the metadata describing the characteristics of the source video data and Applicant’s claimed target display 
	Similarly, with respect to Appellant’s second, third, fourth, and fifth points, Wilson, paragraph 75, addresses Appellant’s supposed distinction from Wilson, i.e. the dynamic range of the source video is the dynamic range of the device for which the source video was created.  Appellant’s additional points also do not address Wilson’s paragraph 75, and therefore, similarly, cannot be considered persuasive.

(2) (d) Response to Appellant’s “Background of the Invention” section
	Appellant asserts, Brief, page 17, that Wilson does not disclose a target display dynamic range.  Appellant further suggests one of ordinary skill “did not care about exact luminance”, but does not cite any support for this assertion, in Wilson, or otherwise.  As discussed above, Wilson, paragraph 75, clearly indicates that the comparison performed in paragraph 73, includes instances in which the destination 
	Appellant’s remarks spanning pages 17-21 of the Brief discuss the static mapping curves of Wilson used for mapping a source video having a larger dynamic range than the dynamic range of the destination display device.  Appellant additionally asserts that Wilson’s mapping functions are not “shape-adapted to anything”, and that “Wilson certainly describes nothing which is a dynamic range or a maximum white point luminance”, and asserts that the figures of 2A-2C are not adapted to the dynamic range of the source/target display device.  Appellant’s remarks do not actually discuss Wilson’s curves 2D-2F in detail, and simply conclude that they do not add anything to the earlier description.  On the contrary, while Wilson does describe some static mappings, Wilson also teaches, e.g. paragraphs 67-70, that the parameterized mappings are an alternative to the static mappings, which are based on input parameters, i.e. the shape of the parameterized mapping curves is adapted according to the input parameters, contradicting Appellant’s assertion that Wilson’s mapping functions are not “shape-adapted to anything”.  Furthermore, as one of ordinary skill in the art would have understood, with respect to the explanation of paragraph 75 of Wilson, curves similar to figures 2D-2F are used to map a source video created for a device having a dynamic range which is smaller than the dynamic range of the destination display device, i.e. they map the smaller dynamic range of the input video 
	Appellant’s remarks on pages 21 of the Brief rely on hypothetical teaching which are not supported by citation to Wilson’s disclosure.  More specifically, Appellant suggests “A skilled person, following Wilson’s teaching, may think that one could use “a good halfway value” or something else”.  Appellant’s hypothetical teaching is not based on any cited objective evidence, and certainly has no support in Wilson, because Wilson does not discuss “a good halfway value”.  Rather, Wilson is in fact concerned with the entire range of input values, especially in the instance of a lower source dynamic range to a high destination dynamic range, as in figures 2D-2F, which are concerned not only with values in the middle of the source dynamic range, but also include different shaped curves for the higher end of the mapping curve, i.e. mapping high end values differently from “halfway” values.  Therefore, Appellant’s remarks suggesting that Wilson’s teachings are focused on halfway value corrections cannot be considered persuasive, both due to a lack of citation to Wilson for actually teaching this hypothetical, and a 
	Appellant asserts, on pages 21-23, based on a hypothetical FIG X which is not found in Miller’s disclosure, an example mapping curve is representative of Miller’s teachings.  Appellant asserts that the hypothetical description of an encoding in the paragraph spanning pages 21-22 does not describe “An EOTF, as claimed in the instant invention”.  Contrary to Appellant’s assertion, an EOTF, as claimed in the instant invention, can be as simple as a conventional gamma function, for example, page 22, lines 16-20 of Appellant’s disclosure, indicating that a gamma and maximum luminance describe a display EOTF, and Applicant’s claim limitations do not require any further component of the EOTF.  While more complex EOTFs are certainly within the scope of claim 1, the claimed EOTF is broad enough to include Miller’s EOTF, having a gamma and maximum luminance value, as explained in the OA, page 11.  Therefore, Appellant’s remarks on pages 21-23 of the Brief cannot be considered persuasive.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT BADER/Primary Examiner, Art Unit 2619                        
                                                                                                                                                                                Conferees:

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                     

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                        
                                                                                                                                                                                                  Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.